           Case 2:12-cr-00032-MMD-GWF Document 62
                                               59 Filed 08/21/20
                                                        08/19/20 Page 1 of 3



 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     christopher.lin@usdoj.gov
 6
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                      )
                                                    )   Case No.: 2:12-cr-00032-MMD-GWF
10                   Plaintiff,                     )
                                                    )   ORDER
                                                        Stipulation to Continue Defendant
11                                                  )   Moran’s Preliminary Revocation Hearing
            vs.                                     )   (Second Request)
                                                    )
12   HERIBERTO MORAN,                               )
                                                    )
13                   Defendant.                     )
                                                    )
14

15          IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

16   Trutanich, United States Attorney, District of Nevada, CHRISTOPHER LIN, Assistant

17   United States Attorney, representing the United States of America, and LANCE

18   HENDRON, Esq., counsel for defendant MORAN:

19          THAT THE PRELIMINARY REVOCATION HEARING currently scheduled for

20   August 25, 2020, be continued for not less than 60 days when convenient for the Court.

21   This Stipulation is entered into for the following reasons:

22          1.      The parties agree to this continuance;

23          2.      Defendant is facing additional federal charges and has been arraigned on the new

24   Indictment;
           Case 2:12-cr-00032-MMD-GWF Document 62
                                               59 Filed 08/21/20
                                                        08/19/20 Page 2 of 3



 1          3.      Counsel for defendant needs additional time review discovery, to meet and

 2   confer with defendant, and to discuss hearing strategies in this case;

 3          4.      Defendant is in custody and does not oppose this stipulation;

 4          5.      The parties agree there are no case specific facts as to this matter where further

 5   delay would cause serious harm to the interests of justice. The parties agree that a continuance

 6   of the Preliminary Revocation Hearing of Supervised Release is appropriate; and

 7          6.      This is the second request for continuance.

 8          DATED this 19th day of August, 2020.

 9
                                                   NICHOLAS A. TRUTANICH
10                                                 United States Attorney

11
                                                   /s/ Christopher Lin_____________
12                                                 CHRISTOPHER LIN
                                                   Assistant United States Attorney
13

14                                                 /s/ Lance Hendron______________
                                                   LANCE HENDRON, ESQ.
15                                                 Counsel for Defendant SMITH

16

17

18

19

20

21

22

23

24
                                                  2
          Case 2:12-cr-00032-MMD-GWF Document 62
                                              59 Filed 08/21/20
                                                       08/19/20 Page 3 of 3



 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                     )
                                                   )   Case No.: 2:12-cr-00032-MMD-GWF
 4                Plaintiff,                       )
                                                   )   ORDER
                                                   )
 5         vs.                                     )
                                                   )
 6   HERIBERTO MORAN,                              )
                                                   )
 7                Defendant.                       )
                                                   )
 8

 9         Based on the stipulation of counsel, the Court finds that good cause exists to continue

10   Defendant MORAN’s Preliminary Revocation Hearing currently set for August 25, 2020, to

11   November 10, 2020,
     ______________ ____,at 2:00
                         2020  atp.m. Courtroom
                                 ___:___ _.m.   3A.

12
                      21st
13         DATED this ___ day of August, 2020.

14

15                                             ______________________________________
                                               HONORABLE DANIEL J. ALBREGTS
16                                             UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24
                                               3
